DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 6/25/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “Summary of Friday offline discussions on potential enhancements for PUSCH for NR URLLC (AI 7.2.6.1.3)” published March 1, 2019 (submitted in Applicant’s IDS), hereinafter “3GPP”.

Regarding claims 1 and 16, 3GPP teaches a method and an apparatus comprising: 
a transceiver that receives downlink control information including scheduling information for a physical channel carrying a transport block (Page 5, Section: Basic mini-slot structure teaches repetitions indicated in DCI.  Section 2.2.4 teaches the TBS for mini-slot repetitions), 
where the scheduling information includes allocated symbols for the physical channel and the DCI includes information of a plurality of available symbols within the allocated symbols (for the physical channel, the UE can assume part of the resources allocated in the DCI are available for transmission; Page 29, proposal 3 under reference 10.  The DCI includes available information regarding allocated resources);
where the physical channel comprises a plurality of repetitions of the transport block (Page 5 Section: Basic mini-slot structure teaches a plurality of repetitions which can be contiguous)), 
where the physical channel spans at least one slot (Section 2.2 teaches mini-slot repetitions span across a slot.  See all Orphan symbol handling bullet 1 Page 5 which states the repetitions can wait until the next available period/slot, 
where each of the plurality of repetitions is within a slot of the at least one slot (Page 5 Section: Orphan symbol handling teaches each repetition is in a slot and can wait until the next available slot if needed), and 
where at least one repetition of the plurality of the repetitions has a different duration than a duration of at least one other repetition of the plurality of the repetitions; and a controller coupled to the transceiver where the controller determines a repetition duration of each of the plurality of repetitions based on a plurality of available symbols for the physical channel (Page 5 Section: Basic mini slot structure teaches repetitions are contiguous within a slot starting from a valid symbol.  Thus the duration is based on the availability of the symbols which are determined utilizing the DCI, see also Orphan symbol handling section for duration determined based on symbols. Further, Page 19 Appendix A Ran 95 bullet 2 teaches each repetition is in one slot with different durations).

Regarding claims 2 and 17, 3GPP teaches two consecutive repetitions are non-contiguous in time where at least one unbailable symbol exists between the two consecutive repetitions (Section 2.2.3 states that available symbols are UL periods in TDD, thus anytime the use of slot formats contain DL symbols between UL symbols, the actual repetition will be non-contiguous because it will have a gap between two UL or two DL symbols.  Further, Page 25 Proposal 6 discloses the use of repetitions with non-contiguous allocations.

Regarding claims 3 and 18, 3GPP teaches the plurality of repetitions are on a consecutive set of symbols (Page 15 option 4 teaches repetitions in slots which can be consecutive in available slots/symbols, see also Section 2.2.3).

Regarding claims 4 and 19, 3GPP teaches the plurality of available symbols are determined based on the information of a plurality of potentially unavailable symbols and availability information for the potentially unavailable symbols in the the DCI (Section 2.2.3 “definition of available symbols” teaches the use of semi-static configurations, see also orphan section for available symbols.  Further, 3GPP teaches using higher layer to inform of potentially unavailable symbols (Page 26 under Grant-based PUSCH enhancements proposal 2 it is taught that RRC (i.e. higher layer signaling) configures flexible symbols (i.e. potentially unavailable).  Further, for the physical channel, the UE can assume part of the resources allocated in the DCI are available for transmission; Page 29, proposal 3 under reference 10.  Thus this would infer that of the allocated symbols that are not availably, they are potentially unavailable as claimed).

Regarding claim 5, 3GPP teaches the plurality of potentially unavailable symbols includes a semi-statically configured flexible symbol (Page 26 under Grant-based PUSCH enhancements proposal 2 it is taught that RRC (i.e. higher layer signaling) configures flexible symbols (i.e. potentially unavailable).

Regarding claim 7, 3GPP teaches receiving a semi-static downlink and uplink configuration for TDD (Section 2.2.3, TDD for semi-static slot indication).

Regarding claims 10 and 20, 3GPP teaches the scheduling information includes an indication of a nominal duration of a repetition (Section 4; nominal duration of repetitions).

Regarding claim 11, 3GPP teaches determining the duration includes determining the repetition duration of each of the repetitions based on the received nominal duration (Section 4 teaches a duration of each of the plurality of repetitions, see also option 5 wherein the gNB sends the nominal repetition information which is used to determine the overall resources (duration) used).

Regarding claim 12, 3GPP teaches the repetition duration of each of the plurality of repetitions is less than or equal to the nominal duration (option 5, bullets 5 and 6 show the values with respect to being less than, equal to, or greater than 14 symbols).

Regarding claim 13, 3GPP teaches a TBS is determined based on the nominal duration (the nominal number of repetitions is determined for the slots.  This would dictate the size of the transport block to be sent; Section 4 option 4).

Regarding claim 14, 3GPP teaches each repetition includes at least one DMRS (Section 2.2.2).

Regarding claim 15, 3GPP teaches the plurality of repetitions comprises a first repetition and a second repetition (Page 3 third bullet teaches decoding the packet after the first or a few (i.e. first and second) repetitions), 
wherein the first repetition occurs before the second repetition (Page 3 third bullet teaches multiple repetitions which are not simultaneous and thus occur before/after each other), 
and wherein the method further comprises: determining whether to use a first set of repetition durations or a second set of repetition durations, where the first set of repetition durations comprises a first repetition duration and a second repetition duration, and where the second set of repetition durations comprises a third repetition duration and a fourth repetition duration; in response to determining to use the first set of repetition durations, decoding the transport block based on associating the first repetition duration with the first repetition and based on associating the second repetition duration with the second repetition; and in response to determining to use the second set of repetition durations, decoding the transport block based on associating the third repetition duration with the first repetition and based on associating the fourth repetition duration with the second repetition (Page 3 third bullet teaches decoding the packet after multiple repetitions instead of after the entire duration.  Therefore there would be multiple durations that are less than the full duration which are associated with the decoding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of LEE et al. “Lee” US 2018/0376476.

Regarding claim 6, while 3GPP teaches determining available slots based on the SFI (Section 2.2.3 under “Definition of available symbols”, it does not expressly disclose higher layer configuration includes information on a set of allowed formats, DCI includes an indication of a slot format from the set and determining symbols based on the slot format.  However, Lee teaches the use of downlink control channels and RRC signaling for indicating at least one slot formats, and the allowed slot formats; Paragraph 30-32.  Thus one can see there is a plurality of slot formats available which are indicated by both RRC (higher layer) and downlink information signaling.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include indications of slot formals allowed as taught by Lee.
	One would be motivated to make the modification such that a particular allowed format out of a plurality in a table can be identified as taught by Lee; Paragraph 32.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of GAO et al. “Gao” US 2020/0169369.

Regarding claim 8, 3GPP teaches UL grants for semi-static scheduling information for a PUSCH (page 15 option 4).  3GPP does not expressly disclose downlink symbols which are unavailable.  However, Gao teaches UL grants are used for PUSCH wherein SRS is an indication of whether or not a symbol is available for the PUSCH transmission; Paragraph 40. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include determining an unavailable symbol for the physical channel as taught by Gao.
	One would be motivated to make the modification such that the system can determine whether or not symbols are available for transmission as taught by Gao; Paragraph 40.

Regarding claim 9, 3GPP teaches UL grants for semi-static scheduling information for a PUSCH (page 15 option 4).  Further, 3GPP teaches in section 2.2.6 that the same enhancements to the PUSCH can be extended to the PDSCH.  3GPP does not expressly disclose downlink symbols which are unavailable.  However, Gao teaches UL grants are used for PUSCH wherein SRS is an indication of whether or not a symbol is available for the PUSCH transmission; Paragraph 40. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include determining an unavailable symbol for the physical channel as taught by Gao.
	One would be motivated to make the modification such that the system can determine whether or not symbols are available for transmission as taught by Gao; Paragraph 40.

Response to Arguments
Applicant's arguments filed 6/25/2022 have been fully considered but they are not persuasive.
Regarding the independent claims, Applicant argues the 3GPP document, proposal 3, does not teach DCI includes information on available symbols within a plurality of allocated symbols because DCI does not actually include information on the available symbols and the UE just assumes the part is available.  If the information was actually included in the DCI then the UE wouldn’t need to assume which part is available.
The Examiner respectfully disagrees.  Page 5 Section “Basic mini-slot structure” the repetitions are based on resource allocated indicated in the DCI.  Further these slots are made up of symbols for transmission of data.  Page 29 proposal 3 under reference 10 states that the UE can assume part of the resources allocated in the DCI are available for transmission.  These resources are the resources used for transmission in various repetitions/symbols. In other words, the DCI carries resources that are allocated to a UE.  Because the UE has received this information in the DCI, the UE assumes they are available for transmission and uses the resources to perform uplink transmissions and thus this reads on the idea that the DCI carries information of a plurality of available symbols within the allocated symbols.  If the DCI didn’t carry any information with respect to the symbols, the UE would have no knowledge of when it could perform UL transmission.  Therefore, the claims stand properly rejected. The Examiner suggests defining the claim language, if supported, to show there are symbols that aren’t available as well.  This would help overcome the cited art of record. 
Applicant further argues the prior art, basic mini-slot on page 5 and appendix A, does not teach determining a repetition duration of each of the plurality of repetitions based on available symbols because the sections cited to are disparate without the document discussing how the proposals relate to each other.  Applicant argues one section describes mini-slot structure and the other section teaches UL grants scheduling two or more repetitions in available slots but neither section determines a repetition duration based on the available slots.
The Examiner respectfully disagrees.  On Page 5, it is disclosed that the basic mini-slot structure has repetitions that are contiguous within a slot starting from a valid symbol.  For a symbol to be valid, this is viewed as the symbol is available.  The repetitions are based on there being a valid symbol (i.e. starting time of a slot) and thus the duration is based on the available symbols as claimed.  The Examiner suggests better defining the correlation between available symbols and the repetition durations.  Merely stating that one thing is “based on” another thing within a system does not define the actual relationship between how something is determined and/or computed.  Everything happening in a system has some sort of impact on everything else (i.e. based on).  Page 19, Ran 95, was utilized to show that repetitions have different starting symbols and durations.  Thus here again we can see that the availability of symbols and the starting location have a correlation (i.e. based on) with repetition durations.
With regards to the Applicant’s notion that disparate sections are being cited, the Examiner notes that everything in the 3GPP document is related.  The Appendixes cited are to previously agreed upon findings and the current 3GPP document is further building off of those teachings.  Unless the 3GPP document expressly counters what is previously agreed upon, which the Examiner notes is not the case in this document), then the teachings are not disparate.
The Examiner reiterates further clarification should be made with respect to the availability of symbols as noted above and also what the correlation is between available symbols and the duration of the repetitions.  Further definition as to how the computation is performed would help overcome the art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419